DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 22 June 2021, has been reviewed and entered.  Claims 1, 5, and 6 are amended, leaving claims 1-6 pending.  Please note that claim 4 has the status identifier “currently amended;” however, there are no markings indicating amendments; therefore, the proper status is “previously presented.”  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive.
	Applicant’s amendments overcome the objections and 112 rejections presented in the previous Office Action (Remarks page 5-7).
	Applicant argues the prior art references are improper to combine because they are solving different problems (Remarks page 7).  This is not persuasive.  Racine, Giles, and Jarvis are all drawn to helmets for protecting against impact.  The fact that they 
	Applicant’s argument that Racine discloses a single air bladder and not four separate air bladders is not persuasive (Remarks page 8-9).  Applicant’s figure 6 appears to show all four bladders 13 are integrally formed into a single air bladder, and each of the “separate” air bladders is merely a portion of the whole air bladder.  Racine also shows four interconnected portions.  Therefore, to the degree disclosed by Applicant, Racine discloses four separate air bladders.  See the rejection of claim 1 below.
	The arguments with respect to claim 5 are drawn to amended subject matter and are addressed in the rejections below (Remarks page 8-9).
In light of the above, the rejection is believed to be proper.

Drawings
The drawings were received on 22 June 2021.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the combination of the carbon fiber shell, the air .

Claim Objections
Claim 5 is objected to because of the following informalities:  “another is located air bag bladder.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rendered indefinite by the recitation “wherein the combination of the carbon fiber shell, the air bag bladder padding, and the polycarbonate face shield reduces the weight of the football helmet to between 2 and 3 pounds,” and particularly, the recitation, “reduces the weight.”
	If this is a method recitation of combining components in the helmet to reduce weight, then claim 1 is rendered indefinite because a single claim which claims both an 
	If this is a recitation of the claimed football helmet being lighter in weight than another football helmet, then claim 1 is rendered indefinite by reference to an object that is variable, because there is no single standard weight for a football helmet.  See MPEP 2173.05(b)(II).
	If Applicant is intending to claim the helmet weight is between 2 and 3 pounds, then Examiner suggests a clarifying amendment such as --wherein the combination of the carbon fiber shell, the air bag bladder padding, and the polycarbonate face shield weighs between 2 and 3 pounds--.  However, please note that this appears to be new matter.
Claims 2-6 are rejected for depending from rejected claim 1.
	Claim 5 is rendered indefinite by the recitations “one of the of four separate interior air bag bladders,” “another,” “another airbag bladder,” and “another is located air bag bladder.”  It appears Applicant is intending to further limit each of the four separate interior air bag bladders; however, using the same name (“another”) for three of the four bladders introduces ambiguity.  Examiner suggests a clarifying amendment such as:
---5. (Currently amended) The football helmet of claim 4, wherein [[one]] a first air bag bladder of the of four separate interior air bag bladders is located in the back of the football helmet, [[another]] a second air bag bladder of the four separate interior air bag bladders is located inside the front of the football helmet, [[another]] a third air bag bladder of the four separate interior air bag bladders is located inside the right side of the football helmet, and [[another is located]] a fourth air bag bladder of the four separate interior air bag bladders is located inside the left side of the football helmet.-
Or:
--5. (Currently amended) The football helmet of claim 4, wherein the four separate interior air bag bladders comprises a first, second, third, and fourth air bag bladder, [[one of the of four separate interior air bag bladders]] the first air bag bladder is located in the back of the football helmet, [[another]] the second air bag bladder is located inside the front of the football helmet, [[another]] the third air bag bladder is located inside the right side of the football helmet, and [[another is located air bag bladder is]] the fourth air bag bladder is located inside the left side of the football helmet.--
Claim 6 is rejected for depending from rejected claim 5.
	
Claim Rejections - 35 USC § 103

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (US 3761959 A) in view of Giles (US 20130340147 A1), Jarvis (US 5815848 A), and SG Helmets (https://web.archive.org/web/20160818131607/https://www.espn.com/blog/nflnation/post/_/id/124602/inside-slant-re-imagining-nfl-helmets, 18 August 2016).

As to claim 1, Dunning discloses a football helmet (title), comprising: a. an inside (fig 1), b. an outside (fig 1), c. a front (fig 1), d. a back (fig 1), e. a left side (fig 1), f. a 
m. a chin guard (fig 1), n. a chin strap (fig 1), and o. at least one attachment point for connecting the polycarbonate face shield to the carbon fiber shell (see annotated fig 1 below; Examiner notes that the term "point" is very broad and merely means "a location, spot, or position" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), 
	Dunning does not disclose g. a carbon fiber shell.
Giles teaches a similar helmet (helmet, title), including carbon fiber (pp 0062 and 0250).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide component parts of the helmet in carbon fiber, such as the shell and chin guard, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide component parts of the helmet in carbon fiber, such as the shell and chin guard, for the purpose of providing a suitable material for safety equipment including helmets (Giles pp 0290).

Jarvis teaches a similar football helmet (football helmet 120) including a polycarbonate face shield (“the face shield 10 is composed of a transparent impact resistant material, such as polycarbonate,” col 6 line 25-35, unitary lens portion 102, face shield or protector 100).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Dunning with a polycarbonate face shield as taught by Jarvis, for the purpose of protecting the face of the wearer (Jarvis col 1 line 5-10).
Dunning does not disclose wherein the combination of the carbon fiber shell, the air bag bladder padding, and the polycarbonate face shield reduces the weight of the football helmet to between 2 and 3 pounds.
As best understood, SG Helmets discloses, “the weight of an SG helmet is between 2.4 and 2.6 pounds for adults,” which is a helmet within the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a football helmet weight between 2 and 3 pounds in order to “dissuade players at all levels from hitting with their heads.”

    PNG
    media_image1.png
    702
    668
    media_image1.png
    Greyscale


As to claim 2, Dunning as modified discloses the football helmet of claim 1, wherein the chin guard is comprised of carbon fiber (this is the result of the modification presented in the rejection of claim 1 above).  



As to claim 4, Dunning as modified discloses the football helmet of claim 3, wherein the polycarbonate face shield is clear (this is the result of the modification presented in the rejection of claim 1 above) to provide visibility (capable of providing visibility).  

As to claim 5, as best understood, Dunning as modified discloses the football helmet of claim 4, wherein one of the of four separate interior air bag bladders is located in the back of the football helmet (Dunning 20), another is located inside the front of the football helmet (Dunning 18), another air bag bladder is located inside the right side of the football helmet (one of 22 as shown in Dunning fig 1), and another is located air bag bladder is inside the left side of the football helmet (the other of 22 as shown in Dunning fig 1.  

As to claim 6, Dunning as modified discloses the football helmet of claim 5, wherein the air pump valve with an the attaching hose connects to the four separate interior air bag bladders inside of the football helmet (24 with 40 connects to 18, 20, and both of 22).

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racine et al. (US 20030135914 A1) in view of Giles (US 20130340147 A1), Jarvis (US 5815848 A), and SG Helmets (https://web.archive.org/web/20160818131607/https://www.espn.com/blog/nflnation/post/_/id/124602/inside-slant-re-imagining-nfl-helmets, 18 August 2016).

As to claim 1, Racine discloses a football helmet (“helmet,” title, capable of being used for football), comprising:
a. an inside (figs 3, 5, and 6),
b. an outside (figs 3-6),
c. a front (figs 3-6),
d. a back (figs 3-6),
e. a left side (figs 3, 5, and 6),
f. a right side (figs 3-6),
g. a carbon fiber shell (combination of shells 22 and 24, see modification below regarding “carbon fiber”),
h. an air bag bladder padding (inflatable bladder 50) comprising four separate interior air bag bladders for padding (see annotated fig 8 below, although the bladders are in communication with one another, they are separated at least partially by other elements such as 52L, 52R, and 500C; furthermore, Applicant’s air bag bladder padding appears to be a single padding with four flaps integrally formed in fig 6, so Applicant’s “separate” bladders are interconnected, and Racine’s bladders are “separate” to the 
i. an air pump valve (bellows 58 and other structure disclosed in pp 0024 including a one-way valve and a release valve 60),
j. an attaching hose connecting the air pump valve (tube 56),
k. hook and loop fastener strips adhered to the inside of the carbon fiber shell for attaching and removing the air bag bladder padding (affixing members 62 may be VELCRO as disclosed in pp 0028), n. a chin strap (46), and
o. at least one attachment point for connecting the polycarbonate face shield to the carbon fiber shell (see annotated fig 3 below; Examiner notes that the term "point" is very broad and merely means "a location, spot, or position" (Defn. No. 2 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Racine does not disclose g. the shell is carbon fiber; or m. a chin guard.
Giles teaches a similar helmet (helmet, title), including carbon fiber (pp 0062 and 0250) and a chin guard (chin cup 105).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Racine with a chin guard for the purpose of protecting the chin (Giles pp 0186).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide component parts of the helmet in carbon fiber, such as the shell and chin guard, since it is within the general skill of a worker in the art to select a 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide component parts of the helmet in carbon fiber, such as the shell and chin guard, for the purpose of providing a suitable material for safety equipment including helmets (Giles pp 0290).
Racine does not disclose l. a polycarbonate face shield.
Jarvis teaches a similar football helmet (football helmet 120) including a polycarbonate face shield (“the face shield 10 is composed of a transparent impact resistant material, such as polycarbonate,” col 6 line 25-35, unitary lens portion 102, face shield or protector 100).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Racine with a polycarbonate face shield as taught by Jarvis, for the purpose of protecting the face of the wearer (Jarvis col 1 line 5-10).
Racine does not disclose wherein the combination of the carbon fiber shell, the air bag bladder padding, and the polycarbonate face shield reduces the weight of the football helmet to between 2 and 3 pounds.
SG Helmets discloses “the weight of an SG helmet is between 2.4 and 2.6 pounds for adults,” which is a helmet within the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a football helmet weight between 2 and 3 pounds in order to “dissuade players at all levels from hitting with their heads.”



    PNG
    media_image2.png
    368
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    469
    media_image3.png
    Greyscale


As to claim 2, Racine as modified discloses the chin guard is comprised of carbon fiber (see the modification presented in the rejection of claim 1 above).  

As to claim 3, Racine as modified discloses the carbon fiber chin guard is formed to the carbon fiber football helmet (this is the obvious result of the modification presented in claim 1 above) to add strength to the football helmet (capable of adding strength).  

As to claim 4, Racine as modified discloses the football helmet of claim 3, wherein the polycarbonate face shield is clear (this is the obvious result of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732